Citation Nr: 1445470	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for central vestibular dysfunction, claimed as dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 1985 to January 1986, November 1986 to March 1994, and January 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  In November 2011, at a Board videoconference hearing, the Veteran provided testimony from the RO in Wichita, Kansas, before the undersigned Veterans Law Judge in Washington, DC. 

In February 2012, the Board denied the Veteran's appeal for service connection for dizziness.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Partial Remand (JMR) and ordered that the Board's February 2012 decision denying the Veteran's claim for service connection for dizziness be vacated and remanded for readjudication consistent with the basis for remand.  Specifically, the basis for remand requested that the Board consider post-service treatment records contained in the Veteran's virtual claims file regarding post-service dizziness.

In January 2014, the Board remanded the matter for additional development that included a VA examination.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current central vestibular dysfunction disorder.

2.  The current central vestibular dysfunction disorder began in service.
CONCLUSION OF LAW

The criteria for service connection for central vestibular dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim on appeal has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Central Vestibular Dysfunction

The Veteran asserts that service connection is warranted for dizziness symptoms that began in 2003 while serving on active duty, and which have been present ever since.  See April 2010 VA Form 9.

Initially, the Board finds that the Veteran has a current central vestibular dysfunction disorder.  The diagnosis is reflected in a July 2012 VA Medical Center otolaryngology note, wherein the VA physician considered the results of an ear, nose, and throat (ENT) examination at Kansas University Medical Center in May 2012, which addressed the Veteran's complaints of dizziness.

On review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise as to whether the current central vestibular dysfunction disorder began in service.  The April 2014 VA neurological examination report reflects the Veteran's reported medical history of onset of dizziness in 2003.  The VA examiner differentiated current dizziness symptoms related to the central vestibular dysfunction disorder from earlier instances of dizziness in service, which include treatment in August 1989, November 1991, and February 1994.  Specifically, the VA examiner opined that these earlier instances of dizziness are inconsistent with the current symptoms, and that there is no association between present symptoms and those symptoms that were exhibited through 1994.  The record also includes a report from a January 2012 Physical Evaluation Board (PEB) proceeding, which found that the Veteran's dizziness symptoms have been present since 2003 and were a result of performing duties in service.

The VA examiner characterized the current central vestibular disorder by the symptoms of chronic dizziness and positional vertigo since 2003.  The VA examiner also specifically opined that it is not likely that the current symptoms began prior to 2003.  Although the VA examiner discussed that the etiology of the central vestibular dysfunction is unknown, and that no specific neurologic cause has been found, the examination report and medical opinion weigh in favor of finding that the current central vestibular dysfunction disorder is characterized by the same symptoms that began while the Veteran was serving on active duty.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the current central vestibular disorder had its onset in service; therefore, service connection is warranted for central vestibular disorder as having been incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for central vestibular dysfunction is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


